Citation Nr: 1313555	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  09-45 810	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION


The Veteran served on active duty from November 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which declined to reopen a previously denied claim of service connection for pulmonary fibrosis.   

The Veteran presented testimony before the RO in February 2012 and the Board in August 2012.  Transcripts of both hearings have been associated with the record.

In October 2012, the Board concluded that new and relevant service department records were available, but not obtained, and thus, the previously denied claim of service connection for pulmonary fibrosis must be reconsidered and not reopened.  38 C.F.R. § 3.156(c).  Accordingly, the Board recharacterized the issue as it appears on the cover page of the instant decision.  The Board then remanded the matter for further development and adjudication.    


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1968 to November 1971. 

2.  In April 2013, the Board was notified through a Social Security Administration inquiry that the Veteran died in January 2013.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.


		
M.E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


